Citation Nr: 1117679	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for lumbar disability, and if so, whether service connection is warranted. 

3.  Entitlement to service connection for sleeping problems secondary to shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in January and September 2008, statements of the case were issued in February and July 2009, and a substantive appeal was received in April 2009.

The Veteran presented testimony at a Board hearing in August 2009, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  He submitted additional evidence with a waiver of RO consideration.  

The issue of service connection for lumbar disability, on its merits, and of service connection for sleep problems are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's current right shoulder impingement syndrome was not manifest in service and is unrelated to any incident of service, including the right shoulder sprain the Veteran had in 1977.

2.  The RO denied service connection for low back condition in November 1998 and informed the Veteran of its decision at the time.  He did not appeal that decision.  

3.  Since that decision, evidence which relates to unestablished facts necessary to substantiate the claim has been received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The November 1998 RO rating decision denying service connection for low back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

3.  A claim for service connection for chronic lumbar strain is reopened based on new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

This VCAA analysis only applies to the shoulder disability claim.  Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in September 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), was provided.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in June 2007 and July 2008; obtained medical opinions as to the etiology and severity of disability; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Pertinent criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Right shoulder

Service treatment records show an instance of treatment for right shoulder sprain in 1977.  At the time, it was reported that the Veteran had had right shoulder pain for 4 days and that he played basketball.  There were no visible abnormalities seen, no loss of range of motion, and no crepitus.  

On service discharge examination in April 1979, the Veteran denied joint and shoulder problems, and examination of his shoulder was normal.  

The Veteran filed service connection claims in April 1998 and July 2002 without claiming service connection for shoulder disability.  

The first indication in medical records of right shoulder disability was in July 2007, when X-rays supported a possible rotator cuff abnormality or impingement bilaterally.  In August 2007, examination revealed no evidence of cuff tear, and no impingement signs, and the assessment was shoulder pain of undetermined etiology.  Work-related musculoskeletal disorder could not be ruled out.  

On VA examination in July 2008, the Veteran had claimed that he had right shoulder disability related to a right shoulder strain he sustained in service.  The examiner found the Veteran to have right shoulder impingement.  It was the examiner's opinion that the Veteran's current right shoulder problem was not related to the remote right shoulder problem the Veteran had in service.  Review of the claims folder revealed that he had been treated medically at the time with no additional complaints related to the right shoulder in service and a normal joint examination on service discharge examination in 1979.  The record was quiet for right shoulder complaints until very recent years, and it was the examiner's opinion that the Veteran's current right shoulder condition was related to aging and occupational stresses and not related to the remote right shoulder strain which resolved itself following treatment in service and without evidence of continued problems from the right shoulder while in service.  The examiner stated that the medical evidence in the interim since service does not support cause and effect findings.  

During the Veteran's hearing in August 2009, he testified that he had ongoing symptoms from his in-service shoulder injury, which he indicated was sustained while playing basketball.  He described the in-service basketball injury.

Based on the evidence, the Board concludes that service connection is not warranted for right shoulder disability.  The preponderance of the evidence indicates that the Veteran's in-service right shoulder sprain resolved without residuals.  He received only one instance of treatment for it in service, and his shoulder was normal on service discharge examination.  Additionally, he did not claim service connection for shoulder problems when he filed claims earlier, and the VA examiner in 2008 indicated that his current right shoulder impingement was not related to the remote shoulder strain from service but instead was due to aging and occupational stresses.  A case for service connection based on continuity of symptoms since service is not made out.  The Veteran is competent to indicate that he has had symptoms since service, as this is within a layperson's sensibilities.  However, the Veteran denied continued problems on service discharge examination and his shoulder was normal at that time.  Moreover, there was no treatment for years after service and the Veteran filed other claims in 1998 and 2002 but not for his shoulder.  In light of these facts, his testimony of continued symptoms from that injury until today is found to be not credible.

Lumbar disability

The Veteran appeals the RO's July 2007 rating decision denying service connection for lumbar disability.  

Service connection was denied by the RO for low back condition in November 1998.  The Veteran was informed of that decision at the time and did not appeal that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The RO reopened and denied the claim on the merits in July 2007.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Service treatment records show a history of low back pain in October 1976, with no antecedent trauma.  The Veteran complained of aching pain and soreness from L1 to the sacroiliac joints, but no bowel or bladder or radicular symptoms.  His range of motion was normal and his sacral bases were equal.  There was no muscle spasm or rotation and straight leg raising was normal.  Lasegue was negative and knee and ankle jerks were 2/2.  Williams flexion exercises were prescribed.  

On service discharge examination in April 1979, the Veteran denied recurrent back symptoms and his spine and back muscles were normal.  

When the Veteran's claim for service connection for low back condition was denied by the RO in November 1998, the RO found that although there was treatment in service for low back pain, there was no permanent residual or chronic disability subject to service connection shown by service treatment records or by evidence following service.  The Veteran was notified of the decision at that time and did not appeal within one year thereof.  Accordingly, that decision became final.  38 U.S.C.A. § 7105.  

Since then, medical records have been received showing that the Veteran has a current low back disability and that it may be related to service.  Among that evidence is a June 2007 VA examination report which contains a diagnosis of chronic lumbar sprain and indicates that it may be related to an in-service back injury.  Since new and material evidence has been received, the claim must be adjudicated on the merits.  38 U.S.C.A. §§ 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  However, VA must fulfill its duty to assist first by providing the Veteran with another VA examination that addresses whether his lumbar spine disability was aggravated by his service-connected flat feet disability.  Accordingly, action is being taken on this issue in the remand section of this decision.  


ORDER

Service connection for right shoulder disability is denied.

As new and material evidence has been received, the claim for service connection for lumbar disability is reopened.  To this extent only, this appeal is allowed.  



REMAND

Regarding the claim for service connection for lumbar disability, there was a VA examination in June 2007 which addressed the matter of whether the Veteran's lumbar disability was caused by his service-connected flat feet disability.  However, an examination is also needed on the matter of whether the Veteran's lumbar disability was aggravated by his service-connected flat feet disability.  

Regarding the claim for service connection for sleep problems, one of the Veteran's contentions is that he had sleep problems in service and that he has continued to have such problems since then.  He has also alleged that they are due to his lumbar disability, and a claim for service connection for lumbar disability is pending.  The Veteran is competent to indicate that he has had trouble sleeping, as that is within the sensibilities of a layperson.  Accordingly, a VA examination will be conducted to determine what, if any, sleep disorder the Veteran has, and whether it is related to service or was caused or aggravated by his lumbar disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine the etiology of the claimed lumbar disability and sleep problems.  The claims folder must be made available to and reviewed by the examiner(s) in conjunction with completion of the examination report(s), and the examination report(s) must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current lumbar disability had its onset in service or was caused or aggravated by his service-connected flat feet disability.

The examiner should also identify any current sleep disorder and provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that it had its onset in service or was caused or aggravated by the Veteran's current lumbar disability.

The examiner should provide a rationale for any opinion expressed.

2.  Thereafter, readjudicate the Veteran's claims for service connection for lumbar disability and sleeping problems, in light of all evidence added to the record since the most recent supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


